DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 6, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vogelsang et al. (US Pub. 2017/0195596).
In regard to claim 1, note Vogelsang discloses an apparatus for imaging (figure 8), the apparatus comprising a memory storage unit (paragraph 0104, and figure 8: 245), a pixel array having a plurality of pixels, the plurality of pixels configured to generate output, wherein the output is based on an amount of light incident on each pixel of the plurality of pixels (paragraph 0104, and figure 8: 245), a comparator in communication with the pixel array, the comparator configured to convert the output to a binary code for storage in the memory storage unit (paragraph 0108, and figure 10: 457), and a processor in communication with the comparator and the pixel array, the processor configured to determine if the comparator converted the output and to reset the pixel associated with the output when the comparator converted the output (paragraph 0108, and figure 10: 475).  
In regard to claim 2, note Vogelsang discloses that a pixel of the plurality of pixels comprises a photo-sensing element (paragraph 0088, and figure 1: 110), and a plurality of transistors for implementing a reset and a readout (paragraph 0088, and figure 1: 109). 
In regard to claim 3, note Vogelsang discloses that the plurality of transistors is to reset the plurality of pixels after the comparator converts the output to the binary code (paragraphs 0087, 0112-0116, and figure 11).  
In regard to claim 4, note Vogelsang discloses that the pixel is reset based on a value of the binary code (paragraphs 0087, 0112-0116, and figure 11).  
In regard to claim 5, note Vogelsang discloses a scanning channel, wherein the scanning channel is associated with a row of the pixel array (paragraphs 0089, 0103, figure 1: 107, and figure 8: 255).  
In regard to claim 6, note Vogelsang discloses that the photo-sensing element is to scan the row of the pixel array (paragraphs 0089, 0103, 0112-0116, figure 1: 107, figure 8: 255, and figure 11).  
In regard to claim 7, note Vogelsang discloses the photo-sensing element generates row output (paragraphs 0089, 0103, 0112-0116, figure 1: 107, figure 8: 255, and figure 11).  
In regard to claim 8, note Vogelsang discloses the comparator converts the row output to binary code using a plurality of conversion thresholds (paragraphs 0108-0109, 0112-0116, figure 10: 457).
In regard to claim 9, note Vogelsang discloses that the comparator includes an analog to digital converter to convert the output (paragraph 0108, and figure 10: 480).  
In regard to claim 10, note Vogelsang discloses a method of allocating integration periods, the method comprising determining a plurality of digitization points based on a dynamic range requirement, setting a capture time based on a digitization point selected from the plurality of digitization points (paragraph 0112; the oversampling rate is set based on the desired output range), obtaining a pixel readout after the capture time (paragraph 0112-0116, and figure 11), and performing a first conditional digitization on the pixel readout to generate a digitized value (paragraph 0112-0116, and figure 11; the pixel readout is conditionally digitized).  
In regard to claim 11, note Vogelsang discloses that performing the first conditional digitization comprises performing the first conditional digitization with a comparator (paragraphs 0108-0109, and figure 10: 457).  
In regard to claim 12, note Vogelsang discloses that the comparator includes an analog to digital converter (paragraph 0108, and figure 10: 480).  
In regard to claim 13, note Vogelsang discloses resetting a pixel after performing the first conditional digitization (paragraphs 0112-0116, and figure 11; after generating the digital value, the pixel is reset). 
In regard to claim 14, note Vogelsang discloses that resetting the pixel is selectively carried out when the digitized value is below a threshold (paragraphs 0112-0116, and figure 11; the pixel is reset when the pixel signal is within the proper signal range).  
In regard to claim 15, note Vogelsang discloses resetting the pixel is selectively carried out when the digitized value is within a range (paragraphs 0112-0116, and figure 11; the pixel is reset when the pixel signal is within the proper signal range).  
In regard to claim 16, note Vogelsang discloses a second conditional digitization (paragraph 0103, and figure 11).  
In regard to claim 17, note Vogelsang discloses an apparatus for imaging (figure 8), the apparatus comprising a memory storage unit (paragraph 0104, and figure 8: 245), a pixel array having a plurality of pixels, the plurality of pixels configured to generate output, wherein the output is based on an amount of light incident on each pixel of the plurality of pixels (paragraphs 0087, 0103, figure 1: 100, and figure 8: 251), a plurality of transistors for implementing a reset on each pixel of the plurality of pixels (paragraph 0088, and figure 1: 109), and a processor in communication with the plurality of transistors, the processor to determine when to reset the pixel based on the output associated with the pixel (paragraphs 0087, 0112-0116, and figure 11).  
In regard to claim 18, note Vogelsang discloses that each comparator of the plurality of comparators is associate with a pixel of the plurality of pixels (paragraph 0108, and figure 10: 457).  
In regard to claim 19, note Vogelsang discloses that each comparator of the plurality of comparators is to convert the output to a digital value for storage in the memory storage unit (paragraph 0108, and figure 10: 480). 
In regard to claim 20, note Vogelsang discloses that each comparator of the plurality of comparators includes an analog to digital converter to generate the digital value (paragraph 0108, and figure 10: 480).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,380,245: note the use of an image sensor that performs conditional reset of the imager based on the signal levels output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHRISS S YODER III/Examiner, Art Unit 2697